DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims the benefit of priority from US Provisional Application 62/898,953 filed 9/11/2019.
Response to Amendment
The present amendment, filed on or after 8/29/2022 has been entered. Claims 10-12, 17-19, and 21-23 are currently pending. Claims 10 and 17-19 have been amended. Claims 1-9, 13-15, and 20 have been canceled. New claims 21-23 have been respectfully entered. Applicant’s cancelation of claims and explanation of claim 12 has remedied the drawing objections set forth in the Non-Final Office Action dated 03/28/2022. Applicant’s amendment to the specification has remedied the objection set forth in the Non-Final Office action. Applicant’s cancelation of claim 7 has remedied the objection set forth in the Non-Final Office Action. Applicant’s cancelation of claim 9 and explanation of claim 18 has remedied the 35 USC 112(b) indefiniteness rejections set forth in the Non-Final Action.
Response to Arguments
Applicant' s arguments with respect to claims 10 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The phrase “configured to” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-12, 19, and 21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Seiss et al. (US 2018/0228953 A1) herein after Seiss. 
Regarding claims 10, 11, and 19, Seiss teaches blood pump (fig. 23), comprising: 
an impeller assembly having a proximal-facing surface and a bearing surface (see annotated fig. 23 below); 
a motor configured to drive the impeller assembly (Para [0075] “Rotation of the impeller 3 is caused by the drive unit 5 arranged circumferentially about the pump casing 2. The drive unit 5 comprises a stator of an electric motor that creates a rotating magnetic field”); and 
a thrust plate disposed adjacent the motor, the thrust plate having a distal-facing surface and being in contact with the bearing surface of the impeller assembly (see annotated fig. 23 below), 

    PNG
    media_image1.png
    318
    703
    media_image1.png
    Greyscale
wherein the proximal-facing surface of the impeller assembly is disposed adjacent the distal-facing surface of the thrust plate such that a gap is defined between the proximal-facing surface of the impeller assembly and the distal-facing surface of the thrust plate (see annotated fig. 23 below), and 
the proximal-facing surface of the impeller assembly has disposed thereon at least one washout blade configured to facilitate blood flow through the gap (fig. 23: blade 335 on the proximal facing surface).
 wherein the at least one washout blade comprises two or more washout blades (fig. 23 depicts two washout blades 235).
wherein the width of the gap is configured to maximize the blood flow through the gap (Para [0089] “The only difference is that secondary blades 235 are provided at the downstream end surface of the impeller 203 in the gap 214. This enhances blood flow through the gap 214 to wash out the gap 214. Furthermore, the secondary blades 235 provide an axial hydrodynamic bearing as they interact with a surface of the stationary bearing portion 211.”).
Regarding claim 12 and 21, Seiss further teaches wherein the at least one washout blade extends radially outward (Para [0089] “The only difference is that secondary blades 235 are provided at the downstream end surface of the impeller 203 in the gap 214. This enhances blood flow through the gap 214 to wash out the gap 214. Furthermore, the secondary blades 235 provide an axial hydrodynamic bearing as they interact with a surface of the stationary bearing portion 211”: Examiner respectfully submits that the outward motion of the fluid depicted by arrow 206 indicates that the blades are shaped outward to facilitate the directional fluid flow).  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17, 18, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Seiss in view of Stanfield (US 2019/0125948 A1).
Regarding claims 17 and 22 Stanfield further teaches wherein the proximal facing surface of the impeller assembly comprises a proximal surface of a magnet cover (fig. 12: aft end 128 of rotor) that is configured to be disposed over at least a proximal surface of a rotor magnet (Para [0079] “The solid rotor 114 comprises rotor magnets 146 that interact with motor stator 144”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the blood pump of Seiss to further include wherein the proximal facing surface of the impeller assembly comprises a proximal surface of a magnet cover that is configured to be disposed over at least a proximal surface of a rotor magnet as disclosed by Stanfield because doing so protects the magnets that drive the impeller system. 
Regarding claims 18 and 23, Seiss teaches the blood pump of claims 10 and 19, but does not explicitly teach wherein a height of the at least one washout blade, comprising a distance from the proximal facing surface of the impeller assembly to a proximal edge of the at least one washout blade. 
However, in a similar blood pump, Stanfield discloses wherein a height of the at least one washout blade, comprising a distance from the proximal facing surface of the impeller assembly to a proximal edge of the at least one washout blade (fig. 5: the grooves inherently have a height and the height extends from the impeller bearing surface to a proximal edge of the groove), but does not explicitly disclose that the height is approximately half the width of the gap.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the height of the washout blade of Seiss to be approximately half the width of the gap because it has been held that wherein the only different between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, the devices perform the same function of washing out space in between portions of a blood pump.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tuseth et al. (US 2018/0311425 A1) relates to a blood pump for a ventricular assist device that includes bearings, washout areas, and magnetic motor elements (see figs. 6A/6B).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.E./Examiner, Art Unit 3792  


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792